       Case 1:17-cv-10093-ALC-KNF Document 197 Filed 03/22/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                     March 22, 2021
 ----------------------------------------------------------- x
                                                             :
 LADONNA JACKSON-LIPSCOMB,
                                                             :
                                     Plaintiff,              :
                                                             :   17-CV-10093 (ALC) (KNF)
                        -against-                            :
                                                             :   ORDER
 CITY OF NEW YORK ET AL.,                                    :
                                                             :
                                     Defendants.             :
 --------------------------------------------------------- x
ANDREW L. CARTER, JR., United States District Judge:

        Plaintiff has received nine extensions of time to oppose Defendants’ motion for summary

judgement in this matter. After Defendants filed their reply supporting their motion for summary

judgment, Plaintiff then filed an unfinished memorandum of law opposing Defendants’ motion for

summary judgement. (ECF No. 192.) Four days later, on November 17, 2020, Plaintiff filed a

presumably finished memorandum of law opposing Defendants’ motion that failed to comply with

my Individual Rules regarding page limits. (ECF No. 194.) This is unacceptable. The Court

acknowledges Plaintiff’s medical issues that she cites in her letter to the Court (ECF No. 196);

however, Plaintiff’s counsel must comply with the Court’s Orders.

        While Defendants urge the Court to not consider Plaintiff’s memorandum of law in

opposition to the motion for summary judgment (ECF No. 193), the Court shall give Plaintiff’s

counsel the opportunity to properly oppose the motion on behalf of her client.




                                                        1
      Case 1:17-cv-10093-ALC-KNF Document 197 Filed 03/22/21 Page 2 of 2




       Accordingly, as Defendants have not received a full and fair opportunity to reply to

Plaintiff’s opposition, the Court denies the motion for summary judgment without prejudice. (ECF

No. 163.) Defendants shall refile their motion by April 19, 2021. Plaintiff shall oppose the motion

by May 17, 2021. Plaintiff is advised that the Court’s Individual Rules set a 25-page limit for

oppositions. Plaintiff shall conform her opposition to the Court’s Individual Rules. Defendants

shall submit their reply by May 24, 2021. This is a Court Order, and Plaintiff’s counsel shall

comply.

SO ORDERED.




Dated:    March 22, 2021
          New York, New York

                                                           ANDREW L. CARTER, JR.
                                                           United States District Judge




                                                2
